                        THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,

       v.                                      3:18-CR-279
                                               (JUDGE MARIANI)
MICHAEL RINALDI,

                      Defendant.


UNITED STATES OF AMERICA,

       v.                                      3:18-CR-280
                                               (JUDGE MARIANI)
MICHAEL RINALDI,

                      Defendant.

                                          ORDER

       AND NOW, THIS 18TH DAY OF DECEMBER, 2019, for the reasons set forth in the

Court's accompanying Memorandum Opinion, IT IS HEREBY ORDERED THAT Defendant

Michael Rinaldi's Pre-Trial Motions set forth below are DENIED, specifically:

       1. Defendant's Motion to Dismiss the Indictment (3:18-cr-279, Doc. 76; 3:18-cr-280,

            Doc. 75) is DENIED.

       2. Defendant's Motion to Dismiss "Pursuant to F.R. Crim. P. 12(8)" (3:18-cr-279,

            Doc. 77; 3:18-cr-280, Doc. 76) is DENIED.

       3. Defendant's "Request for a Bill of Particulars" (3:18-cr-279, Doc. 80; 3:18-cr-280,

            Doc. 79) is DENIED.
4. Defendant's "Motion to Challenge the Authenticity and Chain of Custody of the

   Government's Exhibits" (3:18-cr-279, Doc. 82; 3:18-cr-280, Doc. 81) is DENIED

   AS PREMATURE.

5. Defendant's Motion to Compel Discovery (3:18-cr-279, Doc. 85; 3:18-cr-280,

   Doc. 84) is DENIED.

6. Defendant's "Request to Compel" (3:18-cr-279, Doc. 89; 3:18-cr-280, Doc. 90) is

   DENIED.

7. Defendant's "Motion for Early Disclosure of Statements Pursuant to the Jencks

   Act and Federal Rule of Criminal Procedure" (3:18-cr-279, Doc. 103; 3:18-cr-280,

   Doc. 102) is DENIED.

8. Defendant's Motion for "Pretrial Hearing to Determine Existence of Conspiracy"

   (3:18-cr-279, Doc. 105; 3:18-cr-280, Doc. 104) is DENIED.

9. Defendant's Motion for Hearing on Admissibility of Statements of Alleged Co-

   Conspirators (3:18-cr-279, Doc. 107; 3:18-cr-280, Doc. 106) is DENIED.

10. Defendant's Motion "Pursuant to Rules 404(b) and 609 of Federal Rules of

   Evidence" (3:18-cr-279, Doc. 109; 3:18-cr-280, Doc. 108) is DENIED subject to

   the following requirements:

      a. The Government shall produce all Fed. R. Evid. 404(b) evidence of which

          it is aware and that it intends to offer at trial no later than ten calendar

          days prior to trial.


                                        2
       b. To the extent that the Government has, or becomes aware of, any

          evidence which falls within the ambit of Fed. R. Evid. 609(b), it shall

           provide Defendant with written notice of its intent to use such evidence at

          trial no later than ten calendar days prior to trial.

11. Defendant's Motion to "Preserve and Disclose Notes, Reports, and Evidence"

   (3:18-cr-279, Doc.111; 3:18-cr-280, Doc.110) is DENIED WITHOUT

   PREJUDICE.

12. Defendant's Motion for Disclosure Pursuant to Federal Rule of Evidence 807

   (3:18-cr-279, Doc.113; 3:18-cr-280, Doc.112) is DENIED WITHOUT

   PREJUDICE.

13. Defendant's Motion to Produce Memorializing of Government Interviews (3:18-cr-

   279, Doc. 115; 3:18-cr-280, Doc. 114) is DENIED WITHOUT PREJUDICE.

14. Defendant's "Motion to Join in the Motion of Co-Defendants" (3:18-cr-279, Doc.

   124; 3:18-cr-280, Doc. 120) is DENIED WITHOUT PREJUDICE and may be

   raised to the extent any co-defendant files a pre-trial motion.

15. Defendant's Motion for Severance (3:18-cr-279, Doc. 155; 3:18-cr-280, Doc. 157)

   is DENIED.

16. Notwithstanding this Court's rulings on Defendant's pre-trial motions, to the

   extent that the Government has not already done so, it shall turn over all

   information that meets the Brady and Giglio standards for disclosure at the

                                        3
appropriate time and shall fully comply with its duty to learn of any as-yet-

unknown evidence properly disclosable under Brady and Giglio.




                                    4
